DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,237,280 (hereinafter Holden, Jr. et al.).
Regarding claim 37, Holden, Jr. et al. discloses an overflow cover system (10) comprising an overflow elbow (12) comprising a flange (28) and a substantially cylindrical portion (26) extending from the flange, wherein the substantially cylindrical portion comprises an inlet and an outer surface (26a, 26b) extending from the inlet to at least the flange; wherein the outer surface is non-threaded (at 26b), an overflow cap (22) comprising a substantially cylindrical sidewall having a lip (50) and one or more openings (note opening adjacent leader line 22 arrow .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 – 21, 26 – 29, 33, 35, 36, and 38 – 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,237,280 (hereinafter Holden, Jr. et al.) in view of US Patent 7,341,286 (hereinafter Andre).
Regarding claim 20, Holden, Jr. et al. shows an overflow cover system (10) comprising: an overflow elbow (12) comprising a flange (28) and an upper portion (26) extending from the flange, wherein the upper portion (26) has an inlet wall that at least partially defines an internal 
Regarding claim 21, Andre shows the ring further comprises a plurality of outer teeth (254) pointed at least partially radially outwardly which would obviously be configured to hold the overflow cap on the overflow elbow when utilized with the elbow of Holden, Jr. et al.
Regarding claim 26, Andre shows the plurality of outer teeth are resiliently deflectable radially inwardly (col. 7, ln. 32 – 35).
Regarding claim 27, Holden, Jr. et al. shows the overflow cap comprises a substantially cylindrical sidewall having a lip (50), and accordingly under the modification in view of Andre, one of ordinary skill in the art would obviously expect the plurality of outer teeth of the retention ring to be capable of engaging the lip to secure the overflow cap on the upper portion of the overflow elbow due to the configuration of the outer teeth of the retention ring of Andre and the intended use of fluid conduit coupling.
Regarding claim 28, Andre teaches the ring is metal (col. 4, ln. 37).
Regarding claim 29, Holden, Jr. et al. shows the upper portion has an outer surface (26b) that is non-threaded.
Regarding claim 33, Holden, Jr. et al. shows an overflow elbow (12) comprising a flange (28) and a substantially cylindrical portion (26) extending from the flange, wherein the substantially cylindrical portion comprises an inlet and an outer surface (26a, 26b) extending from the inlet to at least the flange; an overflow cap (22) comprising a substantially cylindrical sidewall having one or more openings (see opening adjacent leader line 20 arrow head in fig. 1 for example), wherein the overflow cap is configured to couple to the substantially cylindrical portion and cover at least a portion of the inlet (fig. 1); and a connection member (20) comprising: a ring (20) configured to slide over the outer surface of the substantially cylindrical portion. Holden, Jr. et al. differs in that it shows the ring uses threads and thus fails to show at least one first tooth coupled to the ring and extending at least partially radially inward, wherein the at least one tooth is configured to secure the ring to the outer surface of the substantially 
Regarding claim 35, Andre shows the at least one second tooth (254) is biased towards the at least partially radially outward position.
Regarding claim 36, Andre teaches that the connections are rotatable relative to one another after engagement with the second teeth (col. 9, ln. 37 – 40).
Regarding claim 38, Holden, Jr. et al. differs in that it shows the ring uses threads and thus fails to show the connection ring comprises a plurality of gripping teeth that are configured 
Regarding claim 39, Holden, Jr. et al. shows the overflow cap comprises a substantially cylindrical sidewall having a lip (50), and Andre shows a plurality of outer teeth (254), and accordingly under the modification in view of Andre, one of ordinary skill in the art would obviously expect the plurality of outer teeth of the connection ring to be capable of the lip pressing against a forward-facing surface to cause the plurality of outer teeth to deflect radially inwardly to then spring back and a rearward-facing end surface to block the overflow cap from moving back towards the inlet due to the configuration of the material, shape, and intended use of the teeth as taught by Andre.
Claims 30 – 32 is/are rejected under 35 U.S.C. 103Holden, Jr. et al. and Andre as applied to claim 20 above, and further in view of US Patent 6,192,531 (hereinafter Fritz et al.).
Regarding claim 30, the combination of Holden, Jr. et al. and Andre shows all in the instant invention as claimed as set forth above, including Holden, Jr. et al. showing the overflow cap has a substantially cylindrical sidewall but fails to show it has one or more locking pins configured to secure the overflow cap directly on the upper portion of the overflow elbow, wherein a radially inward end of the one or more locking pins are configured to frictionally engage with an outer surface of the upper portion of the overflow elbow, and wherein the one or more locking pins are inset from a rear edge of the substantially cylindrical sidewall. Attention is turned to Fritz et al. which shows using locking pins (64) with a radially inward end configured to frictionally engage with an outer surface and are inset from a rear edge of the substantially cylindrical sidewall of a drain overflow cover (18). The prior art has shown a teaching of such a configuration being known in the art to achieve a similar function, and accordingly, under the teachings, one of ordinary skill in the art would expect a locking pins to function equally well as a continuous locking lip for retaining the cover to the elbow. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to substitute the lip of Holden, Jr. et al. with one or more locking pins configured to secure the overflow cap directly on the upper portion of the overflow elbow, wherein a radially inward end of the one or more locking pins are configured to frictionally engage with an outer surface of the upper portion of the overflow elbow, and wherein the one or more locking pins are inset from a rear edge of the substantially cylindrical sidewall depending on a user’s engineering design choice as a mere substitution of one functionally equivalent structure for another. 
Allowable Subject Matter
Claims 22 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 23 – 25 are similarly objected to since they depend from claim 22 which contains the allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2016/0348810 is related to the state of the art of retention rings used as gripping forces for conduit couplings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754